Order entered March 10, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01302-CV

                   GUARDIANSHIP OF MARTHA T. LATTIMORE,
                     AN ALLEGED INCAPACITATED PERSON

                     On Appeal from the County Court at Law No. 1
                                Grayson County, Texas
                          Trial Court Cause No. 2014-1-166P

                                       ORDER
      We GRANT appellant’s March 6, 2015 motion for an extension of time to file a motion

for rehearing. Appellant shall file a motion for rehearing by MONDAY, MARCH 23, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE